DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 07/01/2020. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Objections
Claims 1, 9 and 17 are objected to because of the following deficiencies:
As per claims 1, 9 and 17, the limitation “wherein a non-shared pixel comprises two non-shared sub-pixels, the non-shared sub-pixel in the non-shared pixel column corresponds to a main power signal access point, a plurality of the main power signal access points are located in a same column, and the plurality of main power signal access points are used for receiving a first power voltage” should be “wherein a non-shared pixel comprises two non-shared sub-pixels, the non-shared sub-pixel in a non-shared pixel column corresponds to a main power signal access point, a plurality of the main power signal access points are located in a same column, and the plurality of main power signal access points are used for receiving a first power voltage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikame (US 20090167646) in view of Kim (US 20150002379).
As per claim 1, Tanikame discloses a display panel (Fig. 5B; [0089]), comprising:
a non-shared pixel array (i.e., a non-shared pixel array of pixels #101 in the top and bottom rows) consisting of a plurality of non-shared pixels (i.e., a plurality of non-shared pixels of pixels #101), wherein the non-shared pixel array (i.e., the non-shared pixel array of pixels #101 in the top and bottom rows) comprises a plurality of non-shared pixel columns (i.e., a plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and a plurality of non-shared pixel rows (i.e., a plurality of non-shared pixel rows of pixels #101 in the top and bottom rows);
a shared pixel array (i.e., a shared pixel array of pixels #101 in the second and third rows) consisting of a plurality of shared pixels (i.e., a plurality of shared pixels of pixels #101 in the second and third rows), wherein the shared pixel array (i.e., the shared pixel array of pixels #101 in the second and third rows) comprises a plurality of shared pixel columns (i.e., a plurality of shared pixel columns of pixels #101 in the second and third rows) and a plurality of shared pixel rows (i.e., a plurality of shared pixel rows of pixels #101 in the second and third rows), the plurality of shared pixel columns (i.e., the shared pixel columns of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel columns (i.e., two adjacent non-shared pixel columns of pixels #101 in the top and bottom rows), and the plurality of shared pixel rows (i.e., the shared pixel rows of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel rows (i.e., two adjacent non-shared pixel rows of pixels #101 in the top and bottom rows);
a plurality of data lines (Fig. 5B; i.e., a plurality of data lines from #HSEL), wherein a non-shared pixel row (i.e., a non-shared pixel row of pixels #101 in the top row) and a shared pixel row (i.e., a shared pixel row of pixels #101 in the second row) adjacent to the non-shared pixel row (i.e., the non-shared pixel row of pixels #101 in the top row) share a same data line (i.e., a same data line from #HSEL), and a total number (i.e., a total number equal to 4) of the plurality of data lines (i.e., the plurality of data lines from #HSEL) is equal to a total number (i.e., a total number equal to 2) of the plurality of non-shared pixel rows (i.e., the plurality of non-shared pixel rows of pixels #101 in the top and bottom rows) and a total number (i.e., a total number equal to 2) of the plurality of shared pixel rows (i.e., the plurality of shared pixel rows of pixels #101 in the second and third rows); and
a plurality of scanning lines (#WS1-WS4), the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS1 and WS4) are in a one-to-one correspondence, the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS2 and WS3) are in a one-to-one correspondence, and the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) correspond to different scanning lines (i.e., different scanning lines of #WS1, WS4 and #WS2, WS3).
However, Tanikame does not explicitly teach a non-shared pixel comprises two non-shared sub-pixels, the non-shared sub-pixel in the non-shared pixel column corresponds to a main power signal access point, a plurality of the main power signal access points are located in a same column, and the plurality of main power signal access points are used for receiving a first power voltage.
Kim teaches a non-shared pixel comprises two non-shared sub-pixels (Fig. 1, i.e., two non-shared subpixels R pixel and B pixel), the non-shared sub-pixel in the non-shared pixel column (i.e., each non-shared sub-pixel R and B in the non-shared pixel column) corresponds to a main power signal access point (i.e., a main signal access point of ELVDD), a plurality of the main power signal access points (i.e., a plurality of the main power signal access points of ELVDD) are located in a same column (see Fig. 1), and the plurality of main power signal access points (i.e., the plurality of main signal access points of ELVDD) are used for receiving a first power voltage ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the main power signal access points disclosed by Kim to the display panel of Tanikame so that each sub-pixel receives first power source ELVDD supplied from the outside of the organic light emitting display (Kim: [0033]).
As per claims 2, 10 and 18, Tanikame in view of Kim discloses the display panel (screen) (electronic device) as claimed in claim 1 (claim 9) (claim 17), wherein the data line (Tanikame: #HSEL) is located between the non-shared pixel row (i.e., the non-shared pixel row of pixels #101 in the top row) and the shared pixel row (i.e., the shared pixel row of pixels #101 in the second row) adjacent to the non-shared pixel row (i.e., the non-shared pixel row of pixels #101 in the top row).
As per claims 3 and 11, Tanikame in view of Kim discloses the display panel (screen) as claimed in claim 2 (claim 10), wherein the data line (Tanikame: #HSEL) is located in a middle position between the non-shared pixel row (Tanikame: i.e., the non-shared pixel row of pixels #101 in the top row) and the shared pixel row (Tanikame: i.e., the shared pixel row of pixels #101 in the second row) adjacent to the non-shared pixel row (Tanikame: i.e., the non-shared pixel row of pixels #101 in the top row).
As per claims 6 and 14, Tanikame in view of Kim discloses the display panel (screen) as claimed in claim 1 (claim 9), wherein each shared sub-pixel in the shared pixel column (Kim: i.e., each shared sub-pixel of G pixel in the shared pixel column) corresponds to a secondary power signal access point (Kim: i.e., secondary power signal access point of ELVSS), a plurality of the secondary power signal access points (Kim: i.e., a plurality of the secondary power signal access points of ELVSS) are located in a same column, and the secondary power signal access points (Kim: i.e., the secondary power signal access points of ELVSS) are used for receiving a second power voltage (Kim: [0033]).
As per claims 7 and 15, Tanikame in view of Kim discloses the display panel (screen) as claimed in claim 6 (claim 14), wherein the main power signal access point is connected to an anode of the non-shared sub-pixel (Kim: i.e., non-shared sub-pixel of R pixel and B pixel) by a first connecting line, and the secondary power signal access point is connected to an anode of the shared sub-pixel (Kim: i.e., shared sub-pixel of G pixel) by a second connecting line (Kim: [0033]; where a first and second connecting line are inherently present).
As per claims 8 and 16, Tanikame in view of Kim discloses the display panel (screen) as claimed in claim 1 (claim 9), wherein a total number (Tanikame: i.e., a total number equal to 4) of the scanning lines (Tanikame: #WS1-WS4) is a sum of a total number (Tanikame: i.e., a total number equal to 4) of the non-shared pixel columns (Tanikame: i.e., the non-shared pixel columns of pixels #101) and a total number (Tanikame: i.e., a total number equal to 4) of the shared pixel columns (Tanikame: i.e., the shared pixel columns of pixels #101).
As per claim 9, Tanikame discloses a display screen (Abstract), comprising a display panel (Fig. 5B; [0089]) that comprises:
a non-shared pixel array (i.e., a non-shared pixel array of pixels #101 in the top and bottom rows) consisting of a plurality of non-shared pixels (i.e., a plurality of non-shared pixels of pixels #101), wherein the non-shared pixel array (i.e., the non-shared pixel array of pixels #101 in the top and bottom rows) comprises a plurality of non-shared pixel columns (i.e., a plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and a plurality of non-shared pixel rows (i.e., a plurality of non-shared pixel rows of pixels #101 in the top and bottom rows);
a shared pixel array (i.e., a shared pixel array of pixels #101 in the second and third rows) consisting of a plurality of shared pixels (i.e., a plurality of shared pixels of pixels #101), wherein the shared pixel array (i.e., the shared pixel array of pixels #101 in the second and third rows) comprises a plurality of shared pixel columns (i.e., a plurality of shared pixel columns of pixels #101 in the second and third rows) and a plurality of shared pixel rows (i.e., a plurality of shared pixel rows of pixels #101 in the second and third rows), the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel columns (i.e., two adjacent non-shared pixel columns of pixels #101 in the top and bottom rows), and the plurality of shared pixel rows (i.e., the plurality of shared pixel rows of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel rows (i.e., two adjacent non-shared pixel rows of pixels #101 in the top and bottom rows);
a plurality of data lines (Fig. 5B; i.e., a plurality of data lines from #HSEL), wherein a non-shared pixel row (i.e., a non-shared pixel row of pixels #101 in the top row) and a shared pixel row (i.e., a shared pixel row of pixels #101 in the second row) adjacent to the non-shared pixel row (i.e., the non-shared pixel row of pixels #101 in the top row) share a same data line (i.e., a same data line from #HSEL), and a total number (i.e., a total number equal to 4) of the plurality of data lines (i.e., the data lines from #HSEL) is equal to a total number (i.e., a total number equal to 2) of the plurality of non-shared pixel rows (i.e., the plurality of non-shared pixel rows of pixels #101 in the top and bottom rows) and a total number (i.e., a total number equal to 2) of the plurality of shared pixel rows (i.e., the plurality of shared pixel rows of pixels #101 in the second and third rows); and
a plurality of scanning lines (#WS1-WS4), the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS1 and WS4) are in a one-to-one correspondence, the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS2 and WS3) are in a one-to-one correspondence, and the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) correspond to different scanning lines (i.e., different scanning lines of #WS1, WS4 and #WS2, WS3).
However, Tanikame does not explicitly teach a non-shared pixel comprises two non-shared sub-pixels, the non-shared sub-pixel in the non-shared pixel column corresponds to a main power signal access point, a plurality of the main power signal access points are located in a same column, and the plurality of main power signal access points are used for receiving a first power voltage.
Kim teaches a non-shared pixel comprises two non-shared sub-pixels (Fig. 1, i.e., two non-shared subpixels R pixel and B pixel), the non-shared sub-pixel in the non-shared pixel column (i.e., each non-shared sub-pixel R and B in the non-shared pixel column) corresponds to a main power signal access point (i.e., a main signal access point of ELVDD), a plurality of the main power signal access points (i.e., a plurality of the main power signal access points of ELVDD) are located in a same column (see Fig. 1), and the plurality of main power signal access points (i.e., the plurality of main signal access points of ELVDD) are used for receiving a first power voltage ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the main power signal access points disclosed by Kim to the display panel of Tanikame so that each sub-pixel receives first power source ELVDD supplied from the outside of the organic light emitting display (Kim: [0033]).
As per claim 17, Tanikame discloses an electronic device (Fig. 10), comprising a display screen (#11; [0127]) that comprises a display panel (Fig. 5B; [0089]) comprising:
a non-shared pixel array (i.e., a non-shared pixel array of pixels #101 in the top and bottom rows) consisting of a plurality of non-shared pixels (i.e., a plurality of non-shared pixels of pixels #101), wherein the non-shared pixel array (i.e., the non-shared pixel array of pixels #101 in the top and bottom rows) comprises a plurality of non-shared pixel columns (i.e., a plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and a plurality of non-shared pixel rows (i.e., a plurality of non-shared pixel rows of pixels #101 in the top and bottom rows);
a shared pixel array (i.e., a shared pixel array of pixels #101 in the second and third rows) consisting of a plurality of shared pixels (i.e., a plurality of shared pixels of pixels #101), wherein the shared pixel array (i.e., the shared pixel array of pixels #101 in the second and third rows) comprises a plurality of shared pixel columns (i.e., a plurality of shared pixel columns of pixels #101 in the second and third rows) and a plurality of shared pixel rows (i.e., a plurality of shared pixel rows of pixels #101 in the second and third rows), the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel columns (i.e., two adjacent non-shared pixel columns of pixels #101 in the top and bottom rows), and the plurality of shared pixel rows (i.e., the plurality of shared pixel rows of pixels #101 in the second and third rows) are disposed between two adjacent non-shared pixel rows (i.e., two adjacent non-shared pixel rows of pixels #101 in the top and bottom rows);
a plurality of data lines (Fig. 5B; i.e., a plurality of data lines from #HSEL), wherein a non-shared pixel row (i.e., a non-shared pixel row of pixels #101 in the top row) and a shared pixel row (i.e., a shared pixel row of pixels #101 in the second row) adjacent to the non-shared pixel row (i.e., the non-shared pixel row of pixels #101 in the top row) share a same data line (i.e., a same data line from #HSEL), and a total number (i.e., a total number equal to 4) of the plurality of data lines (i.e., the plurality of data lines from #HSEL) is equal to a total number (i.e., a total number equal to 2) of the plurality of non-shared pixel rows (i.e., the plurality of non-shared pixel rows of pixels #101 in the top and bottom rows) and a total number (i.e., a total number equal to 2) of the plurality of shared pixel rows (i.e., the plurality of shared pixel rows of pixels #101 in the second and third rows); and
a plurality of scanning lines (#WS1-WS4), the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS1 and WS4) are in a one-to-one correspondence, the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) and the plurality of scanning lines (i.e., the plurality of scanning lines #WS2 and WS3) are in a one-to-one correspondence, and the plurality of non-shared pixel columns (i.e., the plurality of non-shared pixel columns of pixels #101 in the top and bottom rows) and the plurality of shared pixel columns (i.e., the plurality of shared pixel columns of pixels #101 in the second and third rows) correspond to different scanning lines (i.e., different scanning lines of #WS1, WS4 and #WS2, WS3).
However, Tanikame does not explicitly teach a non-shared pixel comprises two non-shared sub-pixels, the non-shared sub-pixel in the non-shared pixel column corresponds to a main power signal access point, a plurality of the main power signal access points are located in a same column, and the plurality of main power signal access points are used for receiving a first power voltage.
Kim teaches a non-shared pixel comprises two non-shared sub-pixels (Fig. 1, i.e., two non-shared subpixels R pixel and B pixel), the non-shared sub-pixel in the non-shared pixel column (i.e., each non-shared sub-pixel R and B in the non-shared pixel column) corresponds to a main power signal access point (i.e., a main signal access point of ELVDD), a plurality of the main power signal access points (i.e., a plurality of the main power signal access points of ELVDD) are located in a same column (see Fig. 1), and the plurality of main power signal access points (i.e., the plurality of main signal access points of ELVDD) are used for receiving a first power voltage ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the main power signal access points disclosed by Kim to the display panel of Tanikame so that each sub-pixel receives first power source ELVDD supplied from the outside of the organic light emitting display (Kim: [0033]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622